               Case 2:18-cv-02007-JAD-NJK Document 71 Filed 07/29/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3 Jessica Demesa,                                              Case No.: 2:18-cv-02007-JAD-NJK

 4               Plaintiff
                                                                       Order Staying Action
 5 v.                                                                  Pending Other Court
                                                                             Decision
 6 Treasure Island, LLC,
                                                                            [ECF No. 54]
 7               Defendant

 8              Plaintiff Jessica Demesa sues the Treasure Island Hotel and Casino, alleging that it

 9 violated the Telephone Consumer Protection Act (TCPA) by sending her a text message through

10 a “virtual concierge” system while she was a guest at the resort. Treasure Island moved to

11 dismiss the suit or stay it pending an anticipated ruling by the Federal Communications

12 Commission (FCC) about the definition of Automatic Telephone Dialing System. 1 Although the

13 FCC issued a ruling on June 25, 2020, the parties have advised that it does not impact their

14 positions, but a case on which the United States Supreme Court recently granted certiorari may. 2

15 In a joint status report, the parties jointly ask the court to “refrain from ruling” on the pending

16 motion to dismiss until after the Supreme Court issues its ruling in Facebook Inc. v. Duguid, No.

17 19-511. 3

18              In light of the impact that the parties anticipate the Duguid case may have on this action

19 and their shared belief that the issues raised in the motion to dismiss should not be decided until

20 that opinion is issued, I construe this request as one to stay this case pending the Duguid

21

22   1
         ECF No. 54.
23   2
         ECF No. 70.
     3
         Id. at 2.
              Case 2:18-cv-02007-JAD-NJK Document 71 Filed 07/29/20 Page 2 of 2




 1 decision. A district court has the inherent power to stay cases to control its docket and promote

 2 the efficient use of judicial resources. 4 When determining whether a stay is appropriate pending

 3 the resolution of another case—often called a “Landis stay”—the district court must weigh: (1)

 4 the possible damage that may result from a stay, (2) any “hardship or inequity” that a party may

 5 suffer if required to go forward, (3) “and the orderly course of justice measured in terms of the

 6 simplifying or complicating of issues, proof, and questions of law” that a stay will engender. 5

 7 Based on the parties’ joint representations, these factors weigh in favor of a stay. With a

 8 potentially dispositive ruling on the High Court’s docket, it makes judicially economical sense to

 9 conserve the parties’ resources, stay this action, and delay a ruling on preliminary motions until

10 both sides can have the opportunity to evaluate and brief the impact of that ruling on this case.

11 Accordingly,

12            IT IS HEREBY ORDERED that this action is STAYED for all purposes pending the

13 United States Supreme Court’s decision in Facebook Inc. v. Duguid, No. 19-511. Once the

14 Duguid decision is issued, any party may move to lift the stay.

15            IT IS FURTHER ORDERED that the Defendant’s Amended Motion to Dismiss First

16 Amended Complaint, or in the Alternative, for a Stay [ECF No. 54] is DENIED without

17 prejudice to the filing of a renewed motion to dismiss within 10 days of an order lifting the stay.

18            Dated: July 29, 2020

19                                                            _________________________________
                                                              U.S. District Judge Jennifer A. Dorsey
20

21

22
     4
     Landis v. North American Co., 299 U.S. 248, 254–55 (1936); Dependable Highway Exp., Inc.
23 v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007).
     5
         Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

                                                      2
